Exhibit 10.6

Execution Version





CUSTODIAN AGREEMENT



among



EXETER FINANCE LLC,
as Custodian,



EXETER FINANCE LLC,
as Servicer,



and



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Indenture Trustee





Dated as of August 31, 2020



--------------------------------------------------------------------------------

THIS CUSTODIAN AGREEMENT, dated as of August 31, 2020, is made with respect to
the issuance of Notes and Certificates by Exeter Automobile Receivables Trust
2020-3 (the “Issuer”), and is among EXETER FINANCE LLC, as custodian (in such
capacity, the “Custodian”), EXETER FINANCE LLC, as servicer (in such capacity,
the “Servicer”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as indenture trustee (in such capacity, the “Indenture Trustee”). 
Capitalized terms used herein which are not defined herein shall have the
meanings set forth in the Sale and Servicing Agreement (as hereinafter defined).
W I T N E S S E T H:
WHEREAS, Exeter Finance LLC (“Exeter”) and EFCAR, LLC (“EFCAR”) have entered
into a Purchase Agreement dated as of August 31, 2020 (the “Purchase
Agreement”), pursuant to which Exeter has sold, transferred and assigned to
EFCAR all of Exeter’s right, title and interest in and to certain of the
Receivables;
WHEREAS, Exeter Flow Intermediary Trust (“EFIT”), Exeter and EFCAR have entered
into a Sale Agreement dated as of August 31, 2020 (the “Sale Agreement”),
pursuant to which EFIT has sold, transferred and assigned to EFCAR all of EFIT’s
right, title and interest in and to certain of the Receivables;
WHEREAS, the Issuer, the Servicer, EFCAR, Exeter Holdings Trust 2020-3 (the
“Holding Trust”) and the Indenture Trustee and Backup Servicer, have entered
into a Sale and Servicing Agreement, dated as of August 31, 2020 (the “Sale and
Servicing Agreement”), pursuant to which EFCAR has sold, transferred and
assigned to the Issuer all of EFCAR’s right, title and interest in and to the
Receivables;
WHEREAS, the Issuer, the Holding Trust and the Indenture Trustee have entered
into an Indenture dated as of August 31, 2020 (the “Indenture”), pursuant to
which (a) the Issuer has pledged to the Indenture Trustee for the benefit of the
Noteholders, all of the Issuer’s right, title and interest in and to the Holding
Trust Certificate and (b) the Holding Trust has pledged to the Indenture Trustee
for the benefit of the Noteholders, all of the Holding Trust’s right, title and
interest in and to the Receivables; and
WHEREAS, the Indenture Trustee wishes to hereby appoint the Custodian to hold
the Receivable Files as the custodian on behalf of the Holding Trust and the
Indenture Trustee;
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:
1.            Appointment of Custodian; Acknowledgement of Receipt.  Subject to
the terms and conditions hereof, the Indenture Trustee hereby revocably appoints
the Custodian, but shall not be responsible for the acts or omissions of the
Custodian, and the Custodian hereby accepts such appointment, as custodian and
bailee on behalf of the Holding Trust and the Indenture Trustee, to maintain
exclusive custody of the Receivable Files relating to Receivables from time to
time pledged to the Indenture Trustee as part of the Collateral.  In performing
its duties hereunder, the Custodian agrees to act with reasonable care, using
that degree of skill and attention that a

--------------------------------------------------------------------------------



commercial bank acting in the capacity of a custodian would exercise with
respect to files relating to comparable automotive or other receivables that it
services or holds for others (the “Standard of Care”).  The Custodian hereby, as
of the Closing Date, acknowledges receipt of the Receivable File for each
Receivable listed in the Schedule of Receivables attached as Schedule A to the
Sale and Servicing Agreement subject to any exceptions noted on the Custodian’s
Acknowledgement (as defined below).  As evidence of its acknowledgement of such
receipt of such Receivables, the Custodian shall execute and deliver on the
Closing Date the Custodian’s Acknowledgement attached hereto as Exhibit A (the
“Custodian’s Acknowledgement”).
2.            Maintenance of Receivables Files at Office.  The Custodian agrees
to maintain the Receivable Files at the offices of one or more of its agents or
sub-custodians within the United States as shall from time to time be identified
to the Indenture Trustee and the Custodian will hold the Receivable Files in
such offices on behalf of the Issuer and the Indenture Trustee clearly
identified on its records as being separate from any other instruments and
files, including other instruments and files held by the Custodian and in
compliance with Section 3(a) hereof.
3.            Duties of Custodian.
(a)            Safekeeping.  The Custodian shall hold the Receivable Files on
behalf of the Indenture Trustee clearly identified on its records as being
separate from all other instruments and files maintained by the Custodian at the
same location and shall maintain such accurate and complete accounts, records
and computer systems pertaining to each Receivable File as will enable the
Indenture Trustee to comply with the terms and conditions of the Sale and
Servicing Agreement.  Each Receivable shall be identified on the books and
records of the Custodian in a manner that (i) is consistent with the practices
of a commercial bank acting in the capacity of custodian with respect to similar
receivables, (ii) indicates that such Receivables are held by the Custodian on
behalf of the Indenture Trustee and (iii) is otherwise necessary, as reasonably
determined by the Custodian, to comply with the terms of this Custodian
Agreement.  The Custodian shall carry out such policies and procedures in
accordance with its customary actions for third parties with respect to the
handling and custody of the Receivable Files so that the integrity and physical
possession of the Receivable Files will be maintained.  The Custodian shall
promptly report to the Indenture Trustee and the Servicer any failure on its
part to hold the Receivable Files and maintain its accounts, records and
computer systems as herein provided and promptly take appropriate action to
remedy any such failure.  Upon reasonable request of the Indenture Trustee, the
Custodian shall make copies or other electronic file records (e.g. diskettes,
CD’s, etc.) (the “Copies”) of the Receivable Files and shall deliver such Copies
to the Indenture Trustee and the Indenture Trustee shall hold such Copies on
behalf of the Noteholders.  The initial Servicer shall pay for all costs and
expenses relating to the Copies.  Subject to Section 3(c) hereof, the Custodian
shall, or shall cause any sub-custodian to, at all times (i) maintain the
original of the fully executed original retail installment sales contract or
promissory note and (ii) maintain the original of the Lien Certificate or
application therefore (if no such Lien Certificate has yet been issued), in each
case relating to each Receivable in a fire resistant vault; provided, however,
the Lien Certificate may be maintained electronically by the Registrar of Titles
of the applicable state pursuant to applicable state laws, with confirmation
thereof maintained by the Custodian or a third party service provider.
2

--------------------------------------------------------------------------------



(b)            Access to Records.  The Custodian shall, subject to the
Custodian’s security requirements applicable to its own employees having access
to similar records held by the Custodian, which requirements shall be consistent
with the practices of a commercial bank acting in the capacity of custodian with
respect to similar files or records, and at such times as may be reasonably
imposed by the Custodian, permit only the Noteholders and the Indenture Trustee
or their duly authorized representatives, attorneys or auditors to inspect, at
the Servicer’s expense, the Receivable Files and the related accounts, records,
and computer systems maintained by the Custodian pursuant hereto at such times
as the Noteholders or the Indenture Trustee may reasonably request.
(c)             Release of Documents.  Consistent with the practices of a
commercial bank acting in the capacity of custodian with respect to similar
files or records, the Custodian may release any Receivable in the Receivable
Files to the Servicer, if appropriate, under the circumstances provided in
Section 3.3(b) of the Sale and Servicing Agreement and upon receipt from the
Servicer of a written request for release of documents substantially in the form
attached hereto as Exhibit B, provided, that, for so long as Exeter is the
Servicer, no such written request for release of documents in the form attached
hereto as Exhibit B will be required to be delivered.
(d)            Administration; Reports.  The Custodian shall assist the
Indenture Trustee generally in the preparation of any routine reports to
Noteholders or to regulatory bodies, if any, to the extent necessitated by the
Custodian’s custody of the Receivable Files.
(e)            Review of Lien Certificates.  On or before the Closing Date, the
Custodian shall deliver to the Indenture Trustee and the Servicer a listing in
the form attached hereto as Schedule II of Exhibit A, of all Receivables with
respect to which a Lien Certificate, showing Exeter as secured party, was not
included in the related Receivable File as of such date.  In addition, the
Custodian shall deliver to the Indenture Trustee and the Servicer an exception
report in the form attached hereto as Schedule I of Exhibit A, (i) on the last
Business Day of the calendar month during which the 90th day after the Closing
Date occurred, (ii) on the last Business Day of the calendar month during which
the 180th day after the Closing Date occurred and (iii) on the last Business Day
of the calendar month during which the 240th day after the Closing Date
occurred.
(f)              Matters Relating to Electronic Chattel Paper.  The Custodian
shall maintain, for the benefit of the Indenture Trustee, “control” (within the
meaning of Section 9-105 of the applicable UCC) of the authoritative copy of
each Contract that constitutes or evidences a Receivable which is electronic
chattel paper.  The Custodian will confirm or cause to be confirmed that the
authoritative copy of each Contract that constitutes or evidences a Receivable
which is electronic chattel paper does not have any marks or notations
indicating it has been pledged, assigned or otherwise conveyed to any Person
other than the Custodian.  The Custodian will confirm or cause to be confirmed
that each Receivable which is electronic chattel paper has been established in a
manner such that (i) all copies or revisions that add or change an identified
assignee of the authoritative copy of each Contract that constitutes or
evidences the Receivable must be made with the participation of the Custodian on
behalf of the Indenture Trustee and (ii) all revisions of the authoritative copy
of each Contract that constitutes or evidences the Receivables must be readily
identifiable as an authorized or unauthorized revision.  Upon any appointment of
a successor Servicer under the Sale and Servicing Agreement, the Custodian shall
take all necessary action to transfer all of its control of any Receivables
consisting of electronic chattel paper to a
3

--------------------------------------------------------------------------------



designated agent of the Indenture Trustee on behalf of the Noteholders, or as
the Indenture Trustee may direct the Custodian (including the transfer of such
electronic chattel paper to a separate electronic vault at an electronic
contracting facilitator controlled by the Indenture Trustee or to a separate
electronic vault at the Indenture Trustee or export of the electronic chattel
paper from the applicable electronic vault and delivery of physical copies of
exported Contracts to the Indenture Trustee), and the Indenture Trustee, or its
agent, as the case may be, at the expense of the Issuer pursuant to Section
5.7(a) of the Sale and Servicing Agreement or Section 5.6 of the Indenture, as
applicable, shall act as Custodian for such Receivables Files on behalf of the
Noteholders and shall be subject to all the rights, indemnities, duties and
liabilities placed on the Custodian by the terms of this Agreement until such
time as a successor custodian has been appointed.
4.            Instructions; Authority to Act.  The Custodian shall be deemed to
have received proper instructions with respect to the Receivable Files upon its
receipt of written instructions signed by a Responsible Officer of the Indenture
Trustee or from the Servicer.  Such instructions may be general or specific in
terms.  A copy of any such instructions shall be furnished by the Indenture
Trustee or the Servicer to the Holding Trust.
5.            Custodian Fee.  For its services under this Agreement, the
Custodian shall be entitled to receive fees, expenses and indemnities due to be
paid by the initial Servicer and otherwise pursuant to Section 5.7(a) of the
Sale and Servicing Agreement or Section 5.6 of the Indenture, as applicable, in
an amount equal to the aggregate fees and expenses paid by the Custodian to each
sub-custodian.
6.            Indemnification.
(a)            The Custodian agrees to indemnify the Indenture Trustee for any
and all liabilities, obligations, losses, damage, payments, costs or expenses of
any kind whatsoever (including the fees and expenses of counsel) that may be
imposed on, incurred or asserted against the Indenture Trustee and its officers,
directors, employees, agents, attorneys and successors and assigns as the result
of any act or omission in any way relating to the maintenance and custody by the
Custodian of the Receivable Files in violation of the Standard of Care;
provided, however, that the Custodian shall not be liable for any portion of any
such liabilities, obligations, losses, damages, payments or costs or expenses
due to the willful misconduct, bad faith or gross negligence of the Indenture
Trustee or its officers, directors, employees and agents thereof.  In no event
shall the Custodian be liable to any third party for acts or omissions of the
Custodian.  This section shall survive the resignation or removal of any party,
and the termination or assignment of this Agreement.
(b)            In the event Exeter is not the Custodian, the Servicer agrees to
indemnify and hold harmless the Custodian against any and all claims, losses,
liabilities, damages or expenses (including reasonable fees and expenses of
outside counsel, which shall include any reasonable fees and expenses of outside
counsel incurred in connection with (i) any enforcement of the indemnification
obligation hereunder or (ii) the successful defense, in whole or in part, of any
claim that the Custodian breached its Standard of Care) arising out of or in
connection with this Agreement that may be imposed upon, incurred by or asserted
against the Custodian; provided that this Section 6(b) shall not relieve the
Custodian from liability for its willful misconduct, bad faith
4

--------------------------------------------------------------------------------



or gross negligence. This section shall survive the resignation or removal of
any party, and the termination or assignment of this Agreement.
7.            Limitation of Liability.
(a)            In connection with the Custodian’s timely performance of its
obligations and duties hereunder, the Custodian shall not be liable to any
person for any loss, claim, damage, liability or expense resulting from or
arising out of any act or failure to act by it, other than for any loss, claim,
damage, liability or expense arising out of the Custodian’s willful misconduct,
gross negligence or bad faith.  The obligations of the Custodian shall be
determined solely by the express provision of this Agreement.
(b)            Except as specifically set forth herein, the Custodian shall be
under no duty or obligation to inspect, review or examine the Receivables or
Receivable Files to determine the contents thereof or that such contents are
genuine, enforceable or appropriate for the represented purpose or that they are
other than what they purport to be on their face.
(c)            The Custodian may rely, and shall be protected in acting or
refraining from acting, in each case, in accordance with the terms of this
Custodian Agreement, and need not verify the accuracy of, (i) any written
instructions from any persons the Custodian reasonably believes to be authorized
to give such instructions and who shall only be persons the Custodian believes
in good faith to be authorized representatives, and (ii) any written
instruction, notice, order, request, direction, certificate, opinion or other
instrument or document reasonably believed by the Custodian to be genuine and to
have been signed and presented by the proper party or parties, which shall mean
signature and presentation by authorized representatives whether such
presentation is by personal delivery, express delivery or facsimile.
(d)            The Custodian may consult with counsel with regard to legal
questions arising out of or in connection with this Agreement, and the advice or
opinion of such counsel shall be full and complete authorization and protection
in respect of any action taken, omitted or suffered by the Custodian in
reliance, in good faith, and in accordance therewith.
(e)            The Custodian shall not be responsible or liable for, and makes
no representation or warranty with respect to, the validity, adequacy or
perfection of any lien upon, or security interest in, any Receivable or
Receivable File purported to be granted at any time pursuant to the Indenture.
(f)            Notwithstanding anything to the contrary herein, the Custodian
shall not be liable for any delays in performance for causes beyond its control,
including, but not limited to, fire, flood, epidemic, unusually severe weather,
strike, acts of the Holding Trust or the Servicer, restriction by civil or
military authority in their sovereign or contractual capacities, transportation
failure, or inability to obtain labor.  In the event of any such delay,
performance shall be extended for so long as such period of delay.
(g)            The Custodian shall be under no responsibility or duty with
respect to the disposition of any Receivable or Receivable File while such
Receivable or Receivable File are not in its possession. If the Custodian shall
reasonably request instructions from the Indenture Trustee with respect to any
act, action or failure to act in connection with this Custodian Agreement, the
5

--------------------------------------------------------------------------------



Custodian shall be entitled to refrain from taking such action and continue to
refrain from acting unless and until the Custodian shall have received written
instructions from the Indenture Trustee, without incurring any liability
therefor to the Indenture Trustee or any other person; provided that the
Custodian shall at all times maintain custody of the Receivable Files delivered
to it (except as otherwise required by this Custodian Agreement) and otherwise
comply with its obligations thereunder.
(h)            In no event shall each of the parties hereto or its directors,
managers, affiliates, officers, agents, and employees be held liable for any
special, indirect, punitive or consequential damages (including lost profits)
resulting from any action taken or omitted to be taken by it or them hereunder;
provided, that nothing contained in this sentence shall limit the Servicer’s
indemnification obligations to the extent set forth in the Basic Documents to
the extent such damages are included in a third party claim in connection with
which an indemnified party is entitled to indemnification thereunder.
(i)            The Indenture Trustee shall not (i) have any duties or
obligations hereunder except those expressly set forth herein or (ii) be subject
to any fiduciary or other implied duties.
(j)            No discretionary, permissive right, nor privilege of the
Custodian shall be deemed or construed as a duty or obligation.
(k)            The Custodian shall not be held responsible for the acts or
omissions of the Seller, Servicer, Issuer, Holding Trust, Indenture Trustee,
Backup Servicer, Owner Trustee, or any other party to the Basic Documents, and
may assume performance of such parties absent written notice or actual knowledge
of a Responsible Officer of the Custodian to the contrary.
(l)            The Custodian shall not be charged with knowledge of any event or
information, including any Default or Event of Default, unless a Responsible
Officer of the Custodian has actual knowledge or receives written notice of such
event or information.  Absent actual knowledge or receipt of written notice in
accordance with this Section, the Custodian may conclusively assume that no such
event has occurred.  The Custodian shall have no obligation to inquire into, or
investigate as to, the occurrence of any such event (including any Default or
Event of Default).  For purposes of determining the Custodian’s responsibility
and liability hereunder, whenever reference is made in the Basic Documents to
any event (including, but not limited to, an Event of Default), such reference
shall be construed to refer only to such event of which the Custodian has
received notice or has actual knowledge as described in this Section.  The
Custodian’s receipt or delivery of any reports or other information publicly
available does not constitute actual or constructive knowledge or notice to the
Custodian unless the Custodian has an obligation to review its content. 
Knowledge of the Custodian shall not be attributed or imputed to Exeter’s other
roles in the transaction, and knowledge of such other role shall not be
attributed or imputed to each other or to the Custodian (in each case, other
than instances where such roles are performed by the same group, department or
division within Exeter) or any affiliate, line of business or other division of
Exeter (and vice versa).

6

--------------------------------------------------------------------------------



(m)            In the absence of bad faith on its part, the Custodian may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Custodian and conforming to the requirements of the Basic Documents.
(n)            The Custodian may conclusively rely on any document believed by
it to be genuine and to have been signed or presented by the proper person.  The
Custodian is not responsible for any document provided to it, and it need not
investigate or re-calculate, evaluate, verify or independently determine the
accuracy of any report, certificate, information, statement, representation or
warranty or any fact or matter stated in such document and may conclusively rely
as to the truth of the statements and the correctness of the opinions expressed
therein.
(o)            Before the Custodian acts or refrains from acting, it may require
an Officer’s Certificate or an Opinion of Counsel, the costs of which (including
the Custodian’s reasonable attorney’s fees and expenses) shall be paid by the
party requesting that the Custodian act or refrain from acting.  The Custodian
shall not be liable for any action it takes or omits to take in good faith in
reliance on an Officer’s Certificate or Opinion of Counsel unless the Custodian
was negligent in such reliance.
(p)            The Custodian shall not be liable for any action taken or error
of judgment made in good faith by a Responsible Officer unless it is proved that
the Custodian was negligent in ascertaining the pertinent facts.
(q)            No provision of this Custodian Agreement shall require the
Custodian to expend or risk its own funds or otherwise incur financial liability
in the performance of any of its duties hereunder or in the exercise of any of
its rights or powers, if it shall have reasonable grounds to believe that
repayment of such funds or indemnity reasonably satisfactory to it against such
risk or liability is not assured to it.
(r)            The Custodian shall be under no obligation to institute, conduct
or defend any litigation under this Custodian Agreement or in relation to this
Custodian Agreement, at the request, order or direction of any Person, pursuant
to the provisions of this Custodian Agreement, unless such Person shall have
offered to the Custodian security or indemnity reasonably satisfactory to it
against the costs, expenses and liabilities that may be incurred therein or
thereby.
(s)            Notwithstanding anything to the contrary in this Agreement or any
other Basic Document, the Custodian shall not be required to take any action
that is not in accordance with applicable laws.
(t)            Neither the Custodian nor any of its officers, directors,
employees, attorneys or agents will be responsible or liable for the existence,
genuineness, value or protection of any collateral securing the Notes, for the
legality, enforceability, effectiveness or sufficiency of the Basic Documents
for the creation, perfection, continuation, priority, sufficiency or protection
of any of the liens, or for any defect or deficiency as to any such matters, or
for monitoring the status of any lien or performance of the collateral.
(u)            The Custodian shall have no responsibility for the enforceability
of the Notes or the recitals contained in the Basic Documents.
7

--------------------------------------------------------------------------------



(v)            The Custodian shall have no duty to see to, or be responsible for
the correctness or accuracy of, any recording, filing or depositing of the
Indenture or any agreement referred to therein, or any financing statement or
continuation statement evidencing a security interest, or to see to the
maintenance of any such recording or filing or depositing or to any rerecording,
refilling or re-depositing of any thereof.
8.            Effective Period, Termination, and Amendment; Interpretive and
Additional Provisions.  This Custodian Agreement shall become effective as of
the date hereof and shall continue in full force and effect until terminated as
hereinafter provided.  So long as Exeter is serving as Custodian, any
resignation or termination of Exeter as Servicer under the Sale and Servicing
Agreement shall automatically terminate Exeter as Custodian hereunder.  This
Custodian Agreement may be amended at any time by mutual agreement of the
parties hereto with the prior written consent of the Backup Servicer, and may be
terminated by any party by giving written notice to the other parties, such
termination of this Custodian Agreement to take effect no sooner than thirty
(30) days after the date of such notice.  Upon any termination or amendment of
this Custodian Agreement, the Indenture Trustee, in the case of amendments, and
the party seeking termination, in the case of terminations, shall give written
notice to the Servicer, who shall deliver such notice to Moody’s Investors
Service, Inc. (“Moody’s”) and S&P Global Ratings, a Standard & Poor’s Financial
Services LLC business (“S&P”) (collectively, the “Rating Agencies”).  As
promptly as possible after the giving of, or receipt of, notice of termination
of this Custodian Agreement or the automatic termination of Exeter as Custodian,
the Custodian shall deliver the Receivable Files to the Indenture Trustee on
behalf of the Noteholders and at the Servicer’s expense, at such place or places
as the Indenture Trustee may designate, and the Indenture Trustee, or its agent,
as the case may be, shall act as Custodian for such Receivables Files on behalf
of the Noteholders and shall be subject to all the rights, indemnities, duties
and liabilities placed on the Custodian by the terms of this Agreement until
such time as a successor custodian has been appointed.  If, within seventy-two
(72) hours after the termination of this Custodian Agreement, the Custodian has
not delivered the Receivable Files in accordance with the preceding sentence,
the Indenture Trustee may enter the premises of the Custodian and remove the
Receivable Files from such premises.  In connection with the administration of
this Agreement, the parties may agree from time to time upon the interpretation
of the provisions of this Agreement as may in their joint opinion be consistent
with the general tenor and purposes of this Agreement, any such interpretation
to be signed by all parties and annexed hereto.  The Custodian’s costs and
expenses related to any such amendment shall be paid by the Issuer pursuant to
Section 5.7(a) of the Sale and Servicing Agreement or Section 5.6 of the
Indenture, as applicable.
9.            Delegation of Duties.
(a)            The Custodian may perform any of its duties through one or more
sub-custodians without the consent of any Person, except as set forth in Section
9(d).  No such delegation will relieve the Custodian of its responsibilities
with respect to such duties and the Custodian will remain primarily responsible
with respect to such duties.  The Custodian will be responsible for the fees of
any such sub-custodians.
(b)            With respect to each Receivable, the Custodian has engaged or may
engage (i) Deutsche Bank Trust Company Americas and Wells Fargo Bank, National
Association to hold each Contract that constitutes or evidences a Receivable
which is tangible chattel paper and any
8

--------------------------------------------------------------------------------



copy of the application of the Lien Certificate (when such Lien Certificate has
not yet been received), and otherwise such documents, if any, that Exeter keeps
on file in accordance with its customary procedures indicating that the Financed
Vehicle is owned by the Obligor and subject to the interest of Exeter as first
lienholder or secured party, (ii) Dealertrack Collateral Management Services,
Inc., Deutsche Bank Trust Company Americas and Wells Fargo Bank, National
Association to hold each Lien Certificate (when received) and (iii) RouteOne LLC
to hold each Contract that constitutes or evidences a Receivable which is
electronic chattel paper.  As of the date hereof, each of Dealertrack Collateral
Management Services, Inc., Deutsche Bank Trust Company Americas, Wells Fargo
Bank, National Association and RouteOne LLC is acceptable to each Rating Agency
as a sub-custodian of the Custodian.
(c)            Upon termination of, or resignation by, Deutsche Bank Trust
Company Americas, Dealertrack Collateral Management Services, Inc., Wells Fargo
Bank, National Association, RouteOne LLC or any other sub-custodian engaged by
the Custodian, the Custodian shall provide written notice of such termination or
resignation to each Rating Agency.
(d)            As promptly as possible after the giving of, or receipt of,
notice of termination of any sub-custodian engaged by the Custodian, the
Custodian shall engage a replacement sub-custodian that is acceptable to each
Rating Agency.  If a replacement sub-custodian has not been engaged prior to the
effective termination of such sub-custodian, the Custodian shall deliver the
Receivable Files to the Indenture Trustee on behalf of the Noteholders and at
the Custodian’s expense, at such place or places as the Indenture Trustee may
designate, and the Indenture Trustee, or its agent, as the case may be, shall
act as custodian for such Receivables Files on behalf of the Noteholders until
such time as a replacement sub-custodian has been engaged by the Custodian that
is acceptable to each Rating Agency.
10.            Governing Law; Jurisdiction.  THIS CUSTODIAN AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CONFLICT OF LAW PROVISIONS THEREOF (OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).  EACH OF THE PARTIES
HERETO AND THEIR ASSIGNEES AGREE TO THE NON-EXCLUSIVE JURISDICTION OF ANY
FEDERAL COURT LOCATED WITHIN THE STATE OF NEW YORK.
11.            Waiver of Jury Trial.  THE PARTIES HERETO HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
DOCUMENT OR INSTRUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH.
12.            Notices.  All demands, notices and communications hereunder shall
be in writing, electronically delivered or mailed, and shall be deemed to have
been duly given upon receipt (a) in the case of the Custodian or the Servicer,
at the following applicable address: to Exeter Finance LLC, 2101 W. John
Carpenter Freeway, Irving, Texas 75063, Attention:  Chief Financial Officer,
with a copy to Exeter Finance LLC, 2101 W. John Carpenter Freeway, Irving, Texas
75063, Attention:  Chief Legal Officer, (b) in the case of the Indenture
Trustee, at the following address: 600 S. 4th Street, MAC N9300-061,
Minneapolis, Minnesota 55415 (facsimile number (612) 667-3464), Attention:
Corporate Trust Services – Asset Backed Administration, (c) in the case of S&P,
9

--------------------------------------------------------------------------------



via electronic delivery to Servicer_reports@sandp.com; for any information not
available in electronic format, hard copies should be sent to the following
address: 55 Water Street, 41st floor, New York, New York 10041-0003, Attention:
ABS Surveillance Group, (d) in the case of Moody’s, at the following address:
Moody’s Investors Service, Inc., 7 World Trade Center at 250 Greenwich Street,
Asset Finance Group, 24th floor, New York, New York 10007 and (e) in the case of
EFIT, to c/o Wilmington Trust, National Association, Rodney Square North, 1100
North Market Street, Wilmington, Delaware 19890-0001, Attention: Corporate Trust
Administration, or, in each such case, at such other address as shall be
designated by such party in a written notice to the other parties.  Where this
Custodian Agreement provides for notice or delivery of documents to the Rating
Agencies, failure to give such notice or deliver such documents shall not affect
any other rights or obligations created hereunder.  Copies of all demands,
notices and communications provided to the Indenture Trustee, the Noteholders or
the Backup Servicer pursuant to this Agreement shall be provided to the
Certificateholders.
13.            Binding Effect.  This Custodian Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns.  Concurrently with the appointment of a successor
indenture trustee under the Sale and Servicing Agreement, the parties hereto
shall amend this Custodian Agreement to make said successor indenture trustee,
the successor to the Indenture Trustee hereunder.
14.            Patriot Act.  In the event Exeter is not the Custodian, the
parties hereto acknowledge that in accordance with the Customer Identification
Program (CIP) requirements under the U.S.A. Patriot Act and its implementing
regulations, the Custodian, in order to help fight the funding of terrorism and
money laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account with the Custodian.  Each party hereby agrees that it shall provide
the Custodian with such information as the Custodian may reasonably request that
will help the Custodian to identify and verify each party’s identity, including
without limitation each party’s name, physical address, tax identification
number, organizational documents, certificate of good standing, license to do
business, or other pertinent identifying information.
15.            Electronic Signatures. This Agreement shall be valid, binding,
and enforceable against a party when executed and delivered by an authorized
individual on behalf of the party by means of: (i) an original manual signature;
(ii) a faxed, scanned, or photocopied manual signature, or (iii) any other
electronic signature permitted by the federal Electronic Signatures in Global
and National Commerce Act, state enactments of the Uniform Electronic
Transactions Act, and/or any other relevant electronic signatures law, including
any relevant provisions of the Uniform Commercial Code (collectively, “Signature
Law”), in each case to the extent applicable. Each faxed, scanned, or
photocopied manual signature, or other electronic signature, shall for all
purposes have the same validity, legal effect, and admissibility in evidence as
an original manual signature. Each party hereto shall be entitled to
conclusively rely upon, and shall have no liability with respect to, any faxed,
scanned, or photocopied manual signature, or other electronic signature, of any
other party and shall have no duty to investigate, confirm or otherwise verify
the validity or authenticity thereof. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but
such counterparts shall, together, constitute one and the same instrument.  For
the avoidance of doubt, original manual signatures shall be used for
10

--------------------------------------------------------------------------------



execution or indorsement of writings when required under the UCC or other
Signature Law due to the character or intended character of the writings.
[Remainder of page intentionally left blank]






11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Custodian
Agreement to be executed in its name and on its behalf by a duly authorized
officer on the day and year first above written.

 
EXETER FINANCE LLC, as Custodian




By:  /s/ Ben Miller                         

Name:  Ben Miller

Title:    Executive Vice President and Treasurer




 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Indenture Trustee




By:  /s/ Marianna Stershic                         

Name:  Marianna Stershic
Title:    Vice President





 
EXETER FINANCE LLC, as Servicer




By:  /s/ Ben Miller                         

Name:  Ben Miller

Title:    Executive Vice President and Treasurer





CONFIRMED AND ACCEPTED BY:


EXETER HOLDINGS TRUST 2020-3, as Holding Trust


By:    Wilmington Trust Company, not in its individual capacity but solely as
Owner Trustee on behalf of the Trust




By:  /s/ Jennifer Luce                                            

Name:  Jennifer Luce

Title:    Vice President


--------------------------------------------------------------------------------

EXHIBIT A
CUSTODIAN’S ACKNOWLEDGEMENT
Exeter Finance LLC (“Exeter”), acting as Custodian (in such capacity, the
“Custodian”) under the Custodian Agreement, dated as of August 31, 2020, among
the Custodian, Exeter, as Servicer (the “Servicer”), and Wells Fargo Bank,
National Association, as Indenture Trustee (in such capacity, the “Indenture
Trustee”), pursuant to which the Custodian holds on behalf of, for the benefit
of and as agent of the Indenture Trustee, as pledgee of the Holding Trust,
certain “Receivable Files,” as defined in the Sale and Servicing Agreement,
dated as of August 31, 2020 (the “Sale and Servicing Agreement”), among Exeter
Automobile Receivables Trust 2020-3, as Issuer, EFCAR, LLC, as Seller, the
Servicer, Exeter Holdings Trust 2020-3, as Holding Trust, and Wells Fargo Bank,
National Association, as Backup Servicer and as Indenture Trustee, hereby
acknowledges receipt of the Receivable File for each Receivable listed in the
Schedule of Receivables attached as Schedule A to the Sale and Servicing
Agreement, except as noted in the Custodian Exception List attached hereto as
Schedule I and the Lien Perfection Exception List attached hereto as Schedule
II.
Capitalized terms used herein which are not defined herein shall have the
meanings set forth in the Sale and Servicing Agreement.
IN WITNESS WHEREOF, Exeter Finance LLC has caused this acknowledgement to be
executed by its duly authorized officer as of this 23rd day of September 2020.

 
EXETER FINANCE LLC,
as Custodian


By:                                                                                          
Name:
Title:

--------------------------------------------------------------------------------

SCHEDULE I
Custodian Exception List
[On File with Exeter and the Indenture Trustee]

--------------------------------------------------------------------------------

SCHEDULE II
Lien Perfection Exception List
[On File with Exeter and the Indenture Trustee]

--------------------------------------------------------------------------------

EXHIBIT B
FORM OF RELEASE OF DOCUMENTS


___________ ___, 20__
[Custodian]
[Address]


Re:            Exeter Automobile Receivables Trust 2020-3
Ladies and Gentlemen:
Reference is made to the Custodian Agreement, dated as of August 31, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Custodian Agreement”), among Exeter Finance LLC (“Exeter”), as custodian (in
such capacity, the “Custodian”), Exeter, as servicer (the “Servicer”), and Wells
Fargo Bank, National Association, as indenture trustee (the “Indenture
Trustee”).
Capitalized terms used herein that are not otherwise defined shall have the
meaning ascribed thereto in the Custodian Agreement.  Capitalized terms used
herein that are not otherwise defined herein or in the Custodian Agreement shall
have the meaning ascribed thereto in the Sale and Servicing Agreement, dated as
of August 31, 2020 (the “Sale and Servicing Agreement”), among Exeter Automobile
Receivables Trust 2020-3, as issuer, EFCAR, LLC, as seller, the Servicer, Exeter
Holdings Trust 2020-3, as holding trust, the Indenture Trustee and Wells Fargo
Bank, National Association, as backup servicer.
The undersigned, in its capacity as Servicer under the Custodian Agreement,
hereby requests (check one):
______ that the Custodian release to the Servicer the Receivable Files or other
documents set forth on Schedule I to this Release of Documents.  All documents
so released to the Servicer shall be held by the Servicer on behalf of the
Indenture Trustee for the benefit of the Noteholders in accordance with the
terms of the Custodian Agreement and the Servicer agrees to return to the
Custodian the Receivable File or other such documents when the Servicer’s need
therefor no longer exists.
______ that the Custodian permanently release to the Servicer the Receivable
Files or other documents set forth on Schedule II to this Release of Documents
and the Servicer certifies with respect to such Receivable Files that the
related Receivable has been paid in full, has been sold in accordance with the
Sale and Servicing Agreement or has been repurchased in accordance with the Sale
and Servicing Agreement and that, in each case, any amounts received in
connection with such payments, sale or repurchase which are required to be
deposited in the Collection Account as provided in the Sale and Servicing
Agreement have been deposited.

--------------------------------------------------------------------------------



The undersigned has executed this Release of Documents as of the date first
written above.

 
EXETER FINANCE LLC,
as Servicer


By:                                                                                          
Name:
Title:


